 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    T.N. CATTLE CO., INC., a                        No. 2:19-cv-00195-KJM-EF
      CaliforniaCorporation,
11
                        Plaintiff,
12                                                    AMENDMENT TO THE
             v.                                       SCHEDULING ORDER
13
      NATIONAL AUDUBON SOCIETY,
14    INC., et al,
15                      Defendants.
16

17
                   The parties jointly request (ECF No. 17) to amend dates in the pretrial scheduling
18
     order (ECF No. 12). Good cause appearing, the court GRANTS this request, as follows:
19

20                   Description                      Existing Date               New Date
21    Discovery Cutoff                           4/30/2020                  10/30/2020
      Expert Disclosures                         5/8/2020                   11/8/2020
22    Supplemental Expert Disclosures            6/9/2020                   12/9/2020
23    Completion of Expert Discovery             7/2/2020                   1/2/2021
      All Dispositive Motions Hearing Date       3/13/2020                  9/4/2020
24    File Joint Pretrial Conference Statement   N/A                        N/A
25    Final Pretrial Conference                  N/A                        N/A
      Trial Briefs Due                           N/A                        N/A
26

27   This amendment does not alter any other portions of the initial scheduling order (ECF No. 12).

28
                                                      1
 1              IT IS SO ORDERED.
 2
     DATED: March 9, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    2
